EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 1, line 10, the phrase “combining the second electrical signal and a conjugate electrical signal” is now changed to -- combining the second electrical signal and the conjugate electrical signal --.
In Claim 10, line 12, the phrase “combining the second electrical signal and a conjugate electrical signal” is now changed to -- combining the second electrical signal and the conjugate electrical signal --.
In Claim 19, line 12, the phrase “combining the second electrical signal and a conjugate electrical signal” is now changed to -- combining the second electrical signal and the conjugate electrical signal --.
In Claim 21, lines 1 and 2, the phrase “The non-transitory computer readable storage medium according to claim 19” is now changed to -- The non-transitory computer readable storage medium according to claim 20 --.


2.	REASONS FOR ALLOWANCE:
Claims 1-5, 7-14, 16, 17 and 19-23 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
Claims 1-5, 7-14, 16, 17 and 19-23 are allowable because Gottwald (US Patent No. 9,509,407) and Gottwald et al (US Patent No. 8,687,962), takes alone or in combination, fails to teach receiving an optical signal in a target receive channel, and converting the optical signal into a first electrical signal; determining, in the converted first electrical signal, a second electrical signal associated with a non-overlapping frequency band between the target receive channel and another channel, wherein the another channel is a channel that overlaps the target receive channel; determining a conjugate electrical signal associated with the second electrical signal; and combining the second electrical signal and the conjugate electrical signal associated with the second electrical signal to obtain a third electrical signal associated with a valid received optical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700. 
/HANH PHAN/Primary Examiner, Art Unit 2636